Title: The American Commissioners to Lambert Wickes, 9 September 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Wickes, Lambert


Sir
Paris Septr. 9th. 1777
We recd. yours informing of your being ready for sea and that orders had been recd. for your leaving the Port. We hope this by Capt. Bell who goes express will find you still at St. Maloes. We send by him Dispatches for America which you will take the Charge of and have them ready for being sunk in case of accident. We advise your settling the Bills for your repairs &c. and that you draw for the amount on us forwarding at the same time the Bills to us per Capt. Bell. We have purchased of Messrs. Desegray Beaugeard fils & Co. a quantity of Salt Petre designed for your Ballast, but as you have fitted your ship for sea without it and as there may not be time for any new arrangement it must be omitted unless you can take it without occasioning delay. Of this you will be the best judge and if you can take it or any part apply to the house of Messrs. Desegray Beaugeard Fils & Co. who will deliver it. We advise your going for Portsmouth in New Hampshire or Boston as we think you will by that Rout be the least exposed to meet with Vessels of the Enemy of Superior Force. Our Letters to the Congress will do justice to your Conduct since under our Observation and Direction, and the obstructions you have met with have given us pain, it is with pleasure we inform the Congress that nothing has been wanting on your Part to render your Cruizes in these Seas as succesful as we could have wished for. Wishing you a prosperous Voyage we are with much Esteem sir yours &c.
B F. S.D. & A.L.

P.S. The officer who comes with Capt. Bell to take a Passage with you for America will act if occasion requires as a marine on board. He is recommended as a brave man and we have agreed to give him a Passage. Hope it will not be inconvenient to you and that he may be of Service as well on his Passage as after his arrival.
Capt. Wickes

